2015 FEB 17 Ari 9=2;



     IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,                     )
                                         )      DIVISION ONE
                     Respondent,         )
                                         )      No. 71651-4-1
                v.                       )
                                         )      UNPUBLISHED OPINION
WILLIAM BENJAMIN BRATTON,                )
                                         )
                     Appellant.          )      FILED: FEB 1 7 2015
                                      _)

      Per Curiam — William Bratton appeals from the trial court order

authorizing involuntary commitment and forced medication. We accept the State
of Washington's concession that it failed to establish, by clear and convincing
evidence, that involuntary medication is necessary to restore Bratton to

competency and that there is no less intrusive treatment likely to achieve
substantially the same result. Because the remaining issues raised in Bratton's
brief are moot, we decline to address them. Accordingly, we reverse the order
authorizing involuntary commitment and forced medication and remand for
further proceedings.

       Reversed and remanded.


              FOR THE COURT: